DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii (U.S. 20140009117).

Regarding claim 15, Ishii teaches a method of powering a load from a plurality of standardised batteries, the method comprising: interconnecting each of the plurality of standardised batteries in parallel and with the load with a respective electronic boost circuit (shown in figure 3 wherein item 20 is standardized batteries interpreted as storage batteries connected in parallel with each other. The batteries are comprised within a battery pack, item 12, and are connected with an electronic boost circuit interpreted as a power converter circuit which may comprise a DC-DC converter circuit which is known in the art to boost voltage).
Ishii teaches for each battery of a plurality of standardised batteries: raising an output voltage towards a nominal voltage at an output current using said respective electronic boost circuit (defined in paragraph [0061] wherein the power converter 16 has the function of performing power conversion between the alternating-current power of the system power 4 and the direct-current power of the storage battery or voltage conversion between the voltage of the storage battery and the voltage of the load 5, and is a converter such as a bidirectional AC/DC converter or a bidirectional DC/DC converter. Specifically, the type of converter that is used is selected according to the details of conversion that is actually performed. The DCDC converter is known in the art to boost or step up a DC output voltage to a desired level).
Ishii teaches sensing an output voltage of said electronic boost circuit (defined in paragraph [0114] wherein voltages of the storage batteries are sensed interpreted as monitored).
Ishii teaches wherein reducing said output current of said electronic boost circuit responsive to said sensed output voltage and such that said raised output voltage reaches said nominal voltage (defined in paragraph [0114] wherein the voltages of the storage batteries are monitored until the voltages are stabilized, a target voltage of the balancing is determined after the stabilization and thus it is possible to enhance the accuracy of the balancing. Reducing the voltages to a desired nominal voltage is interpreted as balancing the voltage as it is known in the art that balancing voltage in a battery with other batteries in a pack may include a reduction of voltage).










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (U.S. 20140009117) in view of Bushong (US 5,686,811).

Regarding claim 16, Ishii teaches the method of claim 15, wherein a first of said standardised batteries is of a first standardised battery type (defined in paragraph [0047] wherein the battery may be a standardized battery such as lithium ion battery). 
Ishii does not explicitly teach wherein a second of said standardised batteries is of a second standardised battery type different from said first standardised battery type. 
Bushong teaches wherein a second of said standardised batteries is of a second standardised battery type different from said first standardised battery type (shown in figure 1 wherein a second standardized battery is a different type and shape of battery. Figure 1 shows a plurality of different types and sizes of batteries charged in the battery charger item 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify charging system of the Ishii reference with the different battery type charging system of the Bushong reference so that a variety of different batteries may be charged at once.
The suggestion/motivation for combination can be found in the Bushong reference in column 3 lines 10 - 25 wherein charging different sized batteries are taught.

Regarding claim 17, Ishii teaches the method of claim 16, but does not explicitly teach wherein said first standardised battery type is AA and said second standardised battery type is CR123.
	Bushong teaches wherein said first standardised battery type is AA and said second standardised battery type is CR123 (shown in figure 1 wherein different sized batteries may be used within the charger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify charging system of the Ishii reference with the different battery type charging system of the Bushong reference so that a variety of different batteries may be charged at once.
The suggestion/motivation for combination can be found in the Bushong reference in column 3 lines 10 - 25 wherein charging different sized batteries are taught.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure OKUDA; Yasuo	US 20130285612
Nomura; Yojiro	US 20150077061
Asakura; Jun et al.	US 20140021925
KUO; KUO-CHENG et al.	US 20120262121
KWAK E et al.	US 8581551
Wu; Jui-Chi	US 20150338466
Bukow; Hans	US 20120007555
Krieger; Michael et al.	US 20070247105
Bushong; William C. et al.	US 5686811
Felegyhazi, Sr.; William B.	US 5057761
Hoffman; Peter F. et al.	US 7764045
Pfeiffer; J. David	US 6610941





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859